Exhibit 10.2

 

LOGO [g945909g26x46.jpg]

July 6, 2015

Steven B. Ketchum, Ph.D.

Dear Steven:

Thank you for your continued service with Amarin Corporation plc (the
“Company”). The purpose of this letter is to amend certain terms of that certain
letter agreement between you and the Company dated February 8, 2012 concerning
the terms of your employment with the Company (the “Employment Agreement”),
which is enclosed herewith for your reference. Except as specifically amended
herein, all other terms and conditions of the Employment Agreement will remain
in full force and effect, unless amended or otherwise modified under separate
cover.

 

  1. The paragraph beginning “Change of Control” in Section 9 of the Employment
Agreement is replaced with the following:

The meaning of “Change of Control” shall be limited to the following events, but
only to the extent such events constitute a “change in the ownership or
effective control” of the Company or a “change in the ownership of a substantial
portion of the Company’s assets” for purposes of Section 409A of the Code:

 

  (i) any person or company (either alone or together with any person or company
acting in concert with him or it) (an “Acquiring Company”) obtaining Control of
the Company,

 

  (ii) any person or company that Controls the Company becoming bound or
entitled to acquire Shares under sections 974 to 991 of the UK Companies Act
2006,

 

  (iii) any court sanctioning a compromise or arrangement under section 899 of
the UK Companies Act 2006,

 

  (iv) a resolution being tabled for the voluntary winding-up of the Company,

 

  (v) any Acquiring Company acquiring all or substantially all of the assets of
the Company,

 

  (vi) any merger, reorganization, consolidation or other similar transaction
pursuant to which the holders of the Company’s outstanding voting power and
outstanding stock immediately prior to such transaction do not own a majority of
the outstanding voting power and outstanding stock or other equity interests of
the Company or any resulting or successor entity (or its ultimate parent, if
applicable) immediately upon completion of such transaction,



--------------------------------------------------------------------------------

  (vii) the sale of all or a majority of the Shares of the Company to an
unrelated person, entity or group thereof acting in concert, or

 

  (viii) any other similar transaction which the Board determines should
constitute a Change of Control for the purposes of the Plan.

“Control” means the ownership of more than fifty (50) percent of the issued
share capital or other equity interest of the Company or the legal power to
direct or cause the direction of the general management and policies of the
Company.

We look forward to continuing working with you at Amarin. If you have any
questions about the above amendments, please do not hesitate to call. Otherwise,
please confirm your acceptance of these amendments by signing below and
returning a copy to me no later than July 31, 2015.

Signed for and on behalf of:

 

AMARIN CORPORATION PLC Signed:   /s/ John F. Thero   John F. Thero, President
and Chief Executive Officer

Dated:   July 29, 2015                

I understand, acknowledge, and accept the amended terms and conditions of my
Employment Agreement as stated above.

 

Signed:   /s/ Steven B. Ketchum   Steven B. Ketchum

Dated:   July 29, 2015                

 

2